Citation Nr: 0702979	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-17 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for chronic sinusitis. 

2.  Entitlement to service connection for residuals of a 
hysterectomy to include as secondary to service-connected 
asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from January 1988 to May 
1988 and from December 1988 to September 1995.

This appeal comes before the Board of Veterans Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the issues on appeal. 

The appeal regarding entitlement to service connection for 
residuals of a hysterectomy is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDING OF FACT

The veteran's sinusitis is shown to result in recurrent 
infections with medical findings showing more than six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.


CONCLUSION OF LAW

The criteria for a 30 percent disability rating for chronic 
sinusitis have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.97, Diagnostic Code 6513 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159 (2006).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below. See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim for an increased 
rating was received in July 2002.  After the November 2002 
rating, a duty to assist letter addressing the claim was 
issued in December 2003.  In this letter the RO provided 
initial notice of the provisions of the duty to assist as 
pertaining to entitlement to an increased rating, which 
included notice of the requirements to an increased rating, 
of her and VA's respective duties, and she was asked to 
provide information in her possession relevant to the claim.  
The duty to assist letter specifically notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency.  She was advised that it was 
her responsibility to either send medical treatment records 
from her private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for her.  The veteran was also asked to advise VA if 
there were any other information or evidence she considered 
relevant to this claim so that VA could help by getting that 
evidence.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes examination reports, and the most recent examination 
report of November 2002 provides an adequate assessment of 
the veteran's condition based on examination of the veteran 
for the purpose of allowing a grant of increased rating.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an earlier 
effective date.  However, the Board is granting an increased 
rating for the service-connected sinusitis.  In this regard, 
the veteran retains the right to appeal the effective date 
assigned.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. at 186-87; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).



II. Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).

The Board notes that where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Service connection for chronic sinusitis was granted by the 
RO in September 1996, which assigned a noncompensable rating.  
The rating was increased to 10 percent in a June 1999 rating.  
The veteran filed this current claim in July 2002.  The 
November 2002 rating on appeal confirmed and continued a 10 
percent rating.

According to Diagnostic Code 6513, a 10 percent rating is 
assigned for chronic sinusitis manifested by one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is warranted for 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent rating is 
warranted following radical surgery with chronic 
osteomyelitis or; near constant sinusitis characterized by 
headaches, pain, and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries.  An 
incapacitating episode means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 
6513 (2006).

Because the veteran has also been diagnosed with rhinitis, 
the Board will also consider the criteria for rhinitis.  A 10 
percent evaluation is assigned for allergic or vasomotor 
rhinitis without polyps but with greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side; a 30 percent evaluation is assigned 
when there are polyps.  38 C.F.R. § 4.97, Diagnostic Code 
6522 (2006).

Submitted in conjunction with her July 2002 claim were VA 
records that reflect treatment for recurrent rhinitis/sinus 
symptoms from 2001 through 2002.  Among these records was an 
undated record when she was age 31 and complained of sinus 
pressure for 3 days and gave a history of the same.  She 
described headaches as frontal, mainly to the right side on 
physical examination.  Her nares and turbinates were 
bilaterally hyperemic and she had tenderness to the right 
maxillary/frontal sinus.  The assessment was sinusitis.  A 
May 2001 record revealed that she was seen in the ear, nose 
and throat (ENT clinic) with a history of severe asthma, 
nasal polyps and a questionable polyp in the area of the left 
maxillary sinus, with plans to evaluate for nasal 
polypectomy.  A June 2001 record revealed that she was seen 
in the allergy clinic with a history of asthma and was 
currently doing well and stable on current medications.  She 
had a recent history of mild sinus infection and colored 
discharge on the left side with some pressure.  She had been 
on Prednisone for years through doctors in Florida.  
Examination revealed the nasal membranes were boggy and pink.  
The assessment was probable acute sinusitis, recent.  An 
August 2001 KT aquatics interim note revealed the diagnoses 
included chronic sinusitis.  In November 2001 she was seen 
for symptoms that included hoarseness, coughing up yellow 
sputum and fever at night.  On physical examination her nose 
was congested and moist.  The assessment was exudate 
tonsillitis, laryngitis and asthma.  

Records from 2002 reflect treatment for persistent sinusitis 
symptoms.  In February 2002 she was followed up for an ear 
infection.  On examination her nose was boggy.  In May 2002 
she was seen for complaints of productive cough, yellowish 
discharge for 2 weeks and nasal congestion, runny nose 
(yellow) for 2 weeks, sinus pressure of the right maxillary 
frontal area and slight low grade fever for 2 days, and 
bilateral ear problems.  The assessment was sinusitis and 
questionable bronchitis.  Another May 2002 record revealed 
that her sinusitis symptoms continued and she was still with 
fever, ear pain and nasal congestion.  Her nose was swollen.  
The assessment was sinusitis and asthma.  On follow up in 
June 2002, she had a low grade fever, her sputum had cleared 
and on physical examination her nose was swollen.  The 
assessment was sinusitis and asthma.  In July 2002, she had 
complaints of sinus pressure with yellowish discharge and a 
low grade fever.  Another July 2002 record revealed that she 
was treated for sinusitis with Bactrim DS.  A November 2002 
physical examination of the nose, revealed the right sinus 
was chronically congested.  

At the time of a VA November 2002 examination, the veteran 
provided a history of diagnosis of sinusitis in 1995.  She 
had a history of frontal and maxillary sinusitis with 4 sinus 
surgeries, the last in 1997.  The surgeries partially helped.  
She now had chronic sinusitis with intermittent acute 
infection.  She gets acute infections every other month and 
treated with long term antibiotics.  She had chronic blockage 
of the right naris and partial blockage of the left naris.  
She had been diagnosed with nasal polyps and asthma as well.  
The asthma was chronic and gets worse with sinus infections.  
She had chronic wheezing and shortness of breath worse on 
exertion.  She had multiple episodes of prednisone use 
secondary to her sinusitis and asthma with the last course of 
prednisone being one month ago.  She was now experiencing 
osteopenia on the chronic prednisone use.  

She was on oxygen at home for 2 months in 2000 secondary to 
sinus and asthma.  She had a history of allergic rhinitis, 
nasal polyps and aspirin allergies.  She was allergic to 
dust, pollen, dander and had perennial allergic rhinitis.  
She had flare ups of this at least once a month.  When she 
has episodes of sinusitis approximately every other month, 
she has to stay in bed for several days.  She currently sees 
her primary doctor and an ear, nose and throat specialist 
(ENT) about 3 times per month.  Her last head and sinus 
computed tomography (CT) scan in December 2000 which showed 
bilateral maxillary thickening and opacification of the left 
maxillary sinus and large polyps in the sinus.  She currently 
felt she was more disabled because of the sinus infections 
were occurring more frequently requiring multiple visits to 
the emergency room or clinic as well as multiple courses of 
the prescriptions including antibiotics and Prednisone.  She 
was currently taking multiple prescriptions every day for her 
problems.  She was also finishing antibiotics now for her 
most recent infection.  

At this point she was unable to work.  She was unable to play 
with her children or take them on outings.  She had 
difficulty shopping and was unable to clean her house or do 
yard work.  She was so sensitive to odors that trigger acute 
episodes of sinusitis and asthma that she was unable to go 
out because of the risk of exposure to strong odors such as 
perfume or smoke which caused her to be ill.  The sinus 
symptoms chronically were pain and pressure in the maxillary 
sinus and frontal headaches as well as post nasal drip and 
nasal blockages.  In addition to the sinusitis she has had 
chronic reflux and underwent a surgical procedure to correct 
that.  Her medical history included 4 sinus surgeries between 
1993 to 1997. 

Physical examination revealed the left nare was completely 
occluded with clear drainage and the right nare was 90 
percent occluded with clear drainage.  The frontal sinus was 
tender to palpation bilaterally.  The maxillary sinuses were 
tender to palpation, right greater than left.  Examination of 
the pharynx revealed the tonsils were not enlarged, but had 
some cobble stoning, negative PND, negative erythema, 
negative exudate.  She was to be getting a repeat CT scan 
this day with the results to be added later.  The final 
diagnosis was acute and chronic sinusitis with allergic 
rhinitis and severe asthma.  The examiner opined that she was 
severely limited in activity secondary to her sinusitis as 
explained above.  She was also on polypharmacy to control her 
symptoms and was being followed by ENT on a regular basis.  

The report of a November 2002 sinus CT scan (maxillary) 
showed marked improvement in aeration of the left maxillary 
sinus with only mild polypoid mucosal thickening noted along 
the anterosuperior aspect of the left maxillary ostium with 
overall decreased extent of the right maxillary sinus mucosal 
thickening noted since the previous study of December 2000.  
Noted again was a nasal septal deviation to the right of the 
midline without appreciably subtle spurring.  There were 
extensive post surgical changes related to previous 
functional endoscopic sinus surgery were also again 
demonstrated as described above.  Mild left frontal and right 
sphenoid sinus mucosal thickening as well as the posterior 
ethmoid mucosal thickening were also seen.  

Records from December 2002 revealed complaints of a cold, 
with productive cough since October, with 2 doses of 
antibiotics.  An ENT surgery note also from December 2002 
addressed other problems regarding the throat and esophagus 
but also noted on physical examination that the nose had 
boggy, erythematous mucosa, no mucopus or polyps.  Another 
December 2002 follow up stated that the veteran had been 
having cold symptoms for the past month.  She had been seen 
at Fort Gord 2 times and was given Z-pack and Septra without 
any relief.  She stated that she had been having yellow nasal 
discharge and felt like it was going into her chest.  

VA treatment records from 2003 primarily address other 
problems, but include a September 2003 record of regular 
checkup wherein she stated that she was having a sinus 
infection.  On examination she had sinus tenderness and 
yellow green mucus and sputum.  She was assessed with 
sinusitis and agreed with the plans to treat it with 
augmentin.  

Although there were no clear records of treatment for sinus 
problems after 2003, this most recent examination of November 
2002 reflects sinus symptoms that are consistent with more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting, which warrant a 30 percent rating under Diagnostic 
Code 6513.  The symptoms and the evidence related by the 
veteran included chronic problems of recurrent sinusitis that 
according to the veteran tended to occur about once every 
other month and required a few days of bed rest during these 
episodes.  The treatment records do reflect that between 2001 
and 2002 she had recurrent sinusitis that required long term 
antibiotic treatment of a frequency that more closely 
resembled six non-incapacitating episodes per year of 
sinusitis.  

While the veteran's sinusitis symptoms more closely resemble 
a criteria for a 30 percent rating, the symptoms are not of 
such a severity that warrants a 50 percent rating under 
either Diagnostic Code 6513 or 6522.  There is no evidence of 
the veteran having undergone either radical or repeated 
surgeries for her sinuses with residual symptoms of chronic 
osteomyelitis or; near constant sinusitis characterized by 
headaches, pain, and tenderness of the affected sinus, and 
purulent discharge or crusting which would warrant a 50 
percent rating under Diagnostic Code 6513.  The 30 percent 
rating is the maximum allowable for rhinitis with sinus 
polyps under Diagnostic Code 6522.  There is no evidence of 
record that the veteran's service- connected sinus condition 
causes marked interference with employment, or necessitates 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  Although 
the November 2002 examination stated that she was unable to 
work, this appeared to be in part due to symptoms from her 
asthma, which is not currently on appeal.  The Board is 
therefore not required to remand this matter for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2006).

In summary, the evidence supports a grant of 30 percent but 
no more for the veteran's chronic sinusitis with headaches 
and rhinitis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.


ORDER

A 30 percent rating is granted for chronic sinusitis, subject 
to the laws and regulations governing the payment of monetary 
benefits.


REMAND

The veteran has been granted service connection for asthma 
and receives a 60 percent rating.  She alleges that she 
should be service-connected for residuals of a hysterectomy, 
either as directly related to service, or alternatively was 
either caused or aggravated by her service-connected asthma 
and sinusitis disability.  Specifically the veteran's 
representative has alleged in the November 2006 brief that 
the treatment for her asthma has included medications that 
may have adversely affected her and either caused or 
aggravated gynecological conditions that culminated in a 
hysterectomy in June 2002.  Among the long term medications 
used to treat her ongoing asthma condition are steroids.  
Also service medical records show treatment for an ovarian 
cyst between April 1991 and June 1991.  She also had a tubal 
ligation in February 1994.  

As pointed out by the representative, the veteran has not 
been scheduled to undergo a VA examination to ascertain the 
etiology of her gynecological condition that resulted in her 
hysterectomy, to included a review not only of the service 
medical records, but also a review of the treatment and 
prescriptions for her service related asthma that are now 
alleged to be either causing or aggravated her claimed 
gynecological condition.  

VA has an obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.

Additionally, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of Dingess, 
supra which held that the VA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal which involves entitlement to service 
connection, the veteran was not provided with notice of the 
type of evidence necessary to establish an increased initial 
disability nor did any notice address the question of 
effective date should service connection be granted. 

Accordingly, the case is remanded for the following actions.

1.  The VA must review the entire file 
and ensure for the remaining issue on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)), as well as VAOPGCPREC 7-2004, is 
fully satisfied regarding the issue of 
service connection, to include secondary 
service connection pursuant to the 
provisions of 38 C.F.R. § 3.310 (2006).  
In particular, VA must send the veteran a 
corrective notice, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess, supra, and (2) requests 
or tells the veteran to provide any 
evidence in her possession that pertains 
to her claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the remaining issue on appeal.  

2.  After the completion of the above, 
the AMC should schedule the veteran for a 
VA examination, by an appropriate 
specialist, to determine the nature and 
etiology of the veteran's claimed 
hysterectomy.  The examination should 
determine whether any gynecological 
disorder resulting in a hysterectomy is 
due to or aggravated by the service-
connected asthma.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examination report must be annotated in 
this regard.  The examiner is requested 
to review the pertinent medical records, 
examine the appellant and provide a 
written opinion as to the presence, 
etiology and onset of her disability 
culminating in a hysterectomy.  
Specifically, the examiner is requested 
to provide an opinion as to (1) the 
medical probability that her current 
residuals of hysterectomy is related to 
any gynecological disorders treated in 
service (2) the medical probability that 
her current residuals of hysterectomy is 
related to the appellant's service-
connected asthma and treatment therein 
and (3) whether it is at least as likely 
as not (at least a 50 percent chance) 
that the appellant's service-connected 
asthma or treatment for such aggravated 
or contributed to or accelerated any 
gynecological condition(s) resulting in 
hysterectomy beyond any natural 
progression.  If the appellant's service-
connected asthma including treatment for 
the same aggravated or contributed to or 
accelerated any pathologic process 
culminating in a hysterectomy, the 
examiner must state to what extent, given 
in terms of a percentage, did it so 
contribute as compared to the natural 
progress of the disease itself or as 
opposed to other possible contributing 
factors.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

3.  Thereafter, the VBA AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
Adjudication of the claim should consider 
the applicability of 38 C.F.R. § 3.310(a) 
(2006) and Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


